       Case 2:21-cv-00446-JJT Document 34 Filed 05/21/21 Page 1 of 4




1     MARK BRNOVICH
      ATTORNEY GENERAL
2
      (Firm State Bar No. 14000)
3     ANTHONY R. NAPOLITANO (STATE BAR NO. 34586)
        Assistant Attorney General
4     OFFICE OF THE ARIZONA ATTORNEY GENERAL
5     2005 N. Central Ave.
      Phoenix, Arizona 85004
6     Telephone: (602) 542-3333
      Facsimile: (602) 542-8308
7
      ACL@azag.gov
8     Anthony.Napolitano@azag.gov

9     Attorneys for Defendant Mark Brnovich,
10    in his official capacity as Attorney General
      of the State of Arizona
11
     [Additional counsel and emails listed on signature pages]
12
13
14                        IN THE UNITED STATES DISTRICT COURT

15                           FOR THE DISTRICT OF ARIZONA
16
17    Puente Human Rights Movement, et al.,          No. 2:21-cv-00446-JJT
18
                            Plaintiffs,              STIPULATION AND REQUEST
19                                                   FOR AN EXTENSION OF TIME
                    vs.                              FOR DEFENDANT MARK
20                                                   BRNOVICH TO ANSWER THE
                                                     COMPLAINT
21
      Mark Brnovich, in his official capacity
      as Attorney General of Arizona, et al.         (Second Request)
22
23                          Defendants.
24
25
           Plaintiffs and Defendant Mark Brnovich, in his official capacity as Attorney
26
     General of Arizona, (“Defendant Brnovich”) do hereby stipulate, pursuant to LRCiv.
27
28
         Case 2:21-cv-00446-JJT Document 34 Filed 05/21/21 Page 2 of 4




 1 7.3, that Defendant Mark Brnovich shall receive an extension of time to June 14,
 2 2021, to respond to Plaintiffs’ Complaint (Doc 1). This is Defendant Brnovich’s
 3 second request for an extension of time.
 4          The Plaintiffs and Defendant Brnovich stipulate to an extension of time
 5 because such an extension would conform all defendants’ deadline to answer or
 6 otherwise respond to the Complaint to the same date following the Court’s Order of
 7 May 17, 2021, (Doc. 33). Maintaining such conformity and the potential to more
 8 easily coordinate a defense was a reason given in Defendant Brnovich’s first request
 9 for an extension of time (Doc. 10), which this Court granted (Doc. 12). Defendant
10 Brnovich has consulted with counsel for the Federal Defendants , and they consent to
                                                                 1


11 this stipulation.
12 //
13 //
14 //
15
16
17
18
19
20
21   1
      Alejandro Mayorkas, in his official capacity as Secretary of Homeland Security;
     David Pekoske, in his official capacity as Senior Official Performing the Duties of
22
     Deputy Secretary of Homeland Security; Tracy Renaud, in her official capacity as
23   Senior Official Performing the Duties of the Director of U.S. Citizenship and
     Immigration Services; Tae D. Johnson, in his official capacity as Acting Director for
24   U.S. Immigration and Customs Enforcement; Troy Miller, in his official capacity as
25   Senior Official Performing the Duties of the Commissioner of U.S. Customs and
     Border Protection; United States Department of Homeland Security; United States
26   Citizenship and Immigration Services; United States Immigration and Customs
     Enforcement; and United States Customs and Border Protection.
27
                                              2
28
      Case 2:21-cv-00446-JJT Document 34 Filed 05/21/21 Page 3 of 4




1         RESPECTFULLY SUBMITTED this 21st day of May, 2021.
2
     /s/ E. Martin Estrada__________          MARK BRNOVICH
3
     E. MARTIN ESTRADA                        ATTORNEY GENERAL
4    Martin.Estrada@mto.com
     (Pro Hac Vice granted)
5    BRANDON E. MARTINEZ                      By /s/ Anthony R. Napolitano
     Brandon.Martinez@mto.com                 Anthony R. Napolitano (No. 34586)
6
     (Pro Hac Vice granted)                      Assistant Attorney General
7    ABRAHAM REJWAN OVED                      Office of the Arizona Attorney General
     avi.oved@mto.com                         2005 N. Central Ave.
8    (Pro Hac Vice granted)                   Phoenix, Arizona 85004
9    MUNGER, TOLLES & OLSON LLP               Telephone: (602) 542-3333
     350 South Grand Avenue, 50th Floor       Facsimile: (602) 542-8308
10   Los Angeles, California 90017            ACL@azag.gov
     Telephone: (213) 683-9100                Anthony.Napolitano@azag.gov
11   Facsimile:     (213) 687-3702
12
     THOMAS A. SAENZ                          Attorneys for Defendant Mark
13   tsaenz@maldef.org                        Brnovich, in his official capacity as
     (Pro Hac Vice granted)                   Attorney General of the State of
14
     ERNEST I. HERRERA                        Arizona
15   eherrera@maldef.org
     (Pro Hac Vice granted)
16   MEXICAN AMERICAN LEGAL
       DEFENSE AND EDUCATIONAL
17
     FUND
18   634 South Spring Street
     Los Angeles, California 90014
19   Telephone: (213) 629-2512
     Facsimile: (213) 629-0266
20
21   DANIEL R. ORTEGA JR.
     danny@ortegalaw.com
22   ORTEGA LAW FIRM, P.C.
     361 East Coronado Road, Ste. 101
23   Phoenix, Arizona 85004
24   Telephone: (602) 386-4455
     Facsimile: (602) 376-4480
25
     Counsel for Plaintiffs
26
27
                                          3
28
       Case 2:21-cv-00446-JJT Document 34 Filed 05/21/21 Page 4 of 4




1                             CERTIFICATE OF SERVICE
2
           I hereby certify that on this 21st day of May, 2021, I electronically
3
     transmitted the foregoing document to the Clerk’s Office using the CM/ECF system,
4 which will send a notice of filing to all counsel of record.
5
6                                                 /s/ Anthony R. Napolitano

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              4
28
